Citation Nr: 0841473	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-29 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
social anxiety disorder, currently evaluated 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1969 to March 1972.

In May 1972, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania granted service 
connection for schizophrenic reaction, undifferentiated type.  
A 30 percent disability rating was assigned.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2005 rating decision issued by 
the RO in Columbia, South Carolina, which continued the 30 
percent disability rating.  


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
service-connected social anxiety disorder is manifested by 
sleep disturbance, suspiciousness, anxiety and depression.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's service-connected social anxiety disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002);         38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased disability 
rating for service-connected social anxiety disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating claim in a letter from 
the RO dated July 15, 2005 including a request for evidence 
that his service-connected disability has gotten worse. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"[r]elevant records from any Federal agency.  This may 
include medical records from the military, from VA Medical 
Centers (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
With respect to private treatment records, the letter 
informed the veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records to 
include "records from State or local governments, private 
doctors and hospitals, or current or former employers."  
Included with the letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter requested that the veteran complete the release so VA 
could obtain private medical records on his behalf.  

The July 2005 letter further emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original letter]

The veteran was also provided with the "give us everything 
you've got" requirement formerly contained in 38 C.F.R. 
§ 3.159(b):  "If there is any other evidence or information 
that you think will support your claim, please let us know. 
If you have any evidence in your possession that pertains to 
your claim, please send it to us.".  See the July 2005 
letter, page 2.  [However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments, which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008, removed the notice provision requiring 
VA to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, as explained above, the veteran has been provided 
notice of elements (2) and (3) by way of the July 2005 VCAA 
notice letter outlined above.  Elements (4) and (5), 
disability rating and effective date, are rendered moot by 
the Board's denial of the veteran's increased rating claim 
herein.  In other words, any lack of advisement as to those 
elements is meaningless, because a disability rating and 
effective date are not, and cannot be, assigned in the 
absence of the grant of an increased rating.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the veteran had actual knowledge of what was 
necessary to substantiate this claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran's 
representative has submitted argument which specifically 
referenced symptoms listed under the Diagnostic Codes 
utilized in rating the veteran's claim and made specific 
argument as to how the veteran's disabilities had increased 
in severity and the effect that increase had on his 
employment and daily life.           See, e.g., the November 
12, 2008 brief from the veteran's representative.  Moreover, 
the veteran's representative discussed reasons why she 
believes that the veteran met the evidentiary burdens 
necessary to allow for the grant of his increased rating 
claim in her November 2008 brief.  Specifically, the 
veteran's representative wrote that the veteran "suffers 
from sleep problems," "anxiety attacks," anxious and odd 
affect, few "social relationships," and is "marginally 
employed."  It is therefore clear that the veteran through 
his accredited representative was aware of the applicable 
schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in August 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the August 2005 
decision, the veteran was allowed the opportunity to present 
evidence and argument in response.  The veteran was afforded 
ample time to submit additional argument in support of his 
claim.  Further, the RO readjudicated the veteran's claim in 
the August 2005 statement of the case (SOC) and a September 
2005 supplemental statement of the case (SSOC).  The veteran 
has pointed to no prejudice or due process concerns arising 
out of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's private 
treatment reports.  Additionally, the veteran was afforded a 
VA examination in July 2005.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim, and was given the opportunity to present testimony 
at a personal hearing if he so desired.  The veteran 
indicated in his substantive appeal that he did not want a 
hearing before the Board.  
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Increased ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002);     38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9413 [anxiety disorder, 
not otherwise specified] (2008).  Under the current criteria, 
Diagnostic Code 9413 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (social anxiety 
disorder).  In any event, with the exception of eating 
disorders, all mental disorders, including social anxiety 
disorder, are rated under the same criteria in the Rating 
Schedule.  Therefore, rating under another diagnostic code 
would not produce a different result.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used. Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9413.


Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Codes 9413 and 9440 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Analysis

Mittleider concerns

In addition to the veteran's service-connected social anxiety 
disorder, the veteran has also been diagnosed with attention 
deficit hyperactivity disorder (ADHD) and schizotypal 
personality disorder.  These disorder are, and cannot be, 
service connected.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2008); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
[congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation]. 

The Board is precluded from differentiating between 
symptomatology attributed to non service-connected 
disabilities and a service-connected disability in the 
absence of medical evidence which does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).

The majority of the medical evidence of record does not draw 
any distinction regarding the veteran's mental health 
symptomatology, and it appears that such distinction is 
impossible as a practical matter.  The Board will therefore 
assume that all psychiatric symptomatology is attributed to 
the veteran's service-connected social anxiety disorder.

Schedular rating

The veteran's service-connected social anxiety disorder is 
currently evaluated 30 percent disabling.  As described 
above, a 30 percent disability rating is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The 30 
percent disability rating was assigned by the RO in February 
2003 based on evidence of depressed mood, anxiety and mild 
memory loss contained in the report of a December 2002 VA 
mental disorders examination..  

In order to warrant a 50 percent disability rating, the 
evidence must show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

There are two recent evaluations of the veteran of record, by 
private clinical psychologist B.J.Y, Ph.D. in March 1985 and 
by a VA examiner. P.M., Ph.D. in July 2005.  Neither B.J.Y., 
Ph.D. nor the July 2005 VA examiner identified that the 
veteran had a flattened affect.  The July 2005 VA examiner 
indicated the veteran's affect was "anxious".   B.J.V. 
noted that the veteran was alert, cooperative, friendly, 
polite, put forth a good effort, wanted to chat, and was 
interested in his performance.  See the March 2005 private 
examination report of B.J.Y., Ph.D., page 3.  Accordingly, 
flattened affect is not demonstrated.

Further, both examiners found no irregularity in the 
veteran's speech.  The VA examiner stated that though there 
was evidence of some psychomotor agitation, the veteran's 
speech "was a regular rate and rhythm."  See the July 2005 
VA examiner's report, page 2.  B.J.Y. wrote in his 
examination report that the veteran's "[v]erbal fluency was 
measured at the 70th percentile.  Verbal comprehension 
appeared as a relative strength with scores falling in the 
High Average Range."    See the March 2005 examination 
report of B.J.Y., Ph.D., page 3.  

Neither examiner reported the veteran suffered from panic 
attacks, or was unable to understand complex commands.  
Additionally, both examiners found that the veteran's short 
and long term memory was intact.  The VA examiner indicated 
the veteran's "memory was intact for immediate, recent, and 
remote events."  See the July 2005 VA examiner's report, 
page 2.  Likewise, B.J.Y. found that the veteran "was able 
to provide a well sequenced, and presumably accurately dated, 
personal history, implying intact remote memory.  He was well 
aware of more recent events of public and personal 
significance, implying intact recent memory.  New learning 
skills appeared to be intact as well."  See the March 2005 
examination report of B.J.Y., Ph.D.  B.J.Y. did indicate that 
the veteran had a problem with his working memory, which will 
be discussed below in relation to impaired abstract thinking.

With respect to impaired judgment, Dr. B.J.Y. indicated that 
the veteran's "[s]ocial judgment was measured at a minimally 
acceptable level."    The VA examiner made no assessment of 
the veteran's judgment, but did indicate that the veteran 
appeared capable of handling his own funds.  See the July 
2005 VA examiner's report, page 3.  Impaired judgment is 
accordingly not demonstrated.

The findings of both the March 2005 and July 2005 
examinations indicate the veteran does suffer from impaired 
abstract thinking.  Dr. B.J.Y. indicated, as mentioned above, 
the veteran had problems with working memory, which involve 
more complex concentration, suggesting a "breakdown in 
attentional skills."  Additionally, B.J.Y. indicated that 
the veteran showed a "deficit in executive functions, on 
measures tapping abstract concept formation and reasoning, 
planning ability, and ability to benefit from feedback."  
See the March 2005 examination report of B.J.Y., Ph.D., page 
4.  The findings of the July 2005 VA examiner confirm 
B.J.Y.'s assessment, indicating that the veteran was unable 
to spell the word "world" backwards.         See the July 
2005 VA examiner's report, page 2.     

With respect to disturbances in motivation and mood, the July 
2005 VA examiner noted that the veteran's mood was anxious.  
In March 2005, B.J.Y. indicated that based on the results of 
the Minnesota Multiphasic Personality Inventory - II, the 
veteran score is indicative of one who tends to feel 
"inadequate and indecisive," "not socially confident," and 
"plagued by worry and depression."  However, anxiety and 
depressed mood are characteristics of the 30 percent 
disability rating which is now assigned.  

Finally, with respect to the veteran's difficulty in 
establishing effective work and social relationships, the 
June 2005 VA examiner noted that the veteran is "moderately 
to considerably impaired."  However, at the time of the 
examination, the veteran stated he was employed as a courtesy 
associate by WalMart, and that "he is doing fine on his job 
and he is not missing any time from work because of his 
mental health problems."  See the June 2005 VA examiner's 
report, page 1.  
The veteran stated he was married for 24 years and he had a 
"fairly good relationship with his wife."  He denied having 
close friends, but admitted some social contacts at work.     

The Board additionally observes that the GAF score which has 
been assigned (53 in July 2005) is consistent with moderate 
impairment.  


The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected anxiety disorder which would enable it to conclude 
that the criteria for a higher rating have been approximated, 
and the veteran and his representative have pointed to no 
such pathology.

Based on a review of all of the evidence, the Board concludes 
that an increased rating is not warranted.  Although there is 
some evidence of impaired abstract thinking, the remaining 
criteria are not met.  Indeed, the medical evidence of record 
indicates the veteran displays factors consistent with the 
currently assigned  disability rating of 30 percent, such as 
anxiety, depressed mood, suspiciousness sleep disturbance. 
Significantly, there does not appear to be occupational 
impairment with reduced reliability and productivity which is 
required for the assignment of a 50 percent rating.  The 
veteran is evidently able to handle full time employment in a 
capacity which involves extensive contact with the public.  
He does not appear to miss any time from work.   

Therefore, the symptomatology associated with the veteran's 
social anxiety disorder most closely approximates that 
associated with the currently assigned 30 percent evaluation.

The Board has also considered the veteran's entitlement to a 
70 or 100 percent disability rating.  However, there is no 
evidence of record indicating gross impairment to thought 
processes and communication or grossly inappropriate, 
obsessional or impulsive behavior.  Indeed, the veteran is 
employed and has not indicated problems with adapting to 
stressful circumstances.  Nor is there evidence that there is 
a persistent danger of the veteran hurting himself or others, 
suicidal ideation, or memory loss for names of close 
relatives, own occupation or own name.  The veteran does not 
suffer from panic or depression to the point where he cannot 
function independently, appropriately and effectively.  The 
veteran does not neglect his personal appearance and hygiene.  
Both the March 2005 and July 2005 examinations indicated that 
the veteran was orientated, and the July 2005 VA examiner 
noted that the veteran did not did not suffer from persistent 
delusions or hallucinations.  

In short, for reasons stated above, an increased rating above 
the currently assigned 30 percent is denied.  

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the veteran's claim for 
an increased disability rating for his service-connected 
social anxiety disorder was filed in July 2005.  Therefore, 
the question to be answered by the Board is whether any 
different rating should be assigned for the relevant time 
period under consideration, or July 2004 to the present. The 
RO has rated the veteran 30 percent disabling from December 
2001 to the date of his increased rating claim, July 2005, 
and all times thereafter.

After a careful review of the record, to include the March 
2005 private examination report and the July 2005 VA 
examination report, the Board can find no evidence to support 
a finding that the veteran's social anxiety disorder was more 
or less severe during the appeal period under consideration.  
Indeed, I does not appear that the veteran's symptomatology 
differed appreciably from that identified in the December 
2002 VA examination.  Accordingly, the staged ratings are not 
warranted.

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself. Moreover, the 
veteran has not identified any factors which may be 
considered to be exceptional or unusual with respect to the 
service-connected social anxiety disorder.  Accordingly, the 
matter of the veteran's potential entitlement to an 
extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected social anxiety 
disorder.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected social anxiety disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


